DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 1/17/2022 have been accepted. Claims 1, 2, 4-13, and 15-20 are still pending. Claims 1, 4-8, 12, and 15-19 are amended. Claims 3 and 14 have been canceled. Applicant’s amendments to the specification and claims have overcome each and every objection and 103 rejection previously set forth in the Non-Final Office Action mailed 10/18/2021.
	Allowable Subject Matter
Claims 1, 2, 4-13, and 15-20 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “…and the m data chunks have a higher priority than the k parity chunks do” The following is an examiner’s statement of reasons for allowance:
Karamcheti et al. (US PGPub 2014/0281138, hereafter referred to as Karamcheti) teaches a device that has several RAID groups that will generate chunks and parity chunks based on data and recover at least one of the chunks using the other chunks (as that is how a RAID configuration operates). Karamcheti does not teach assigning a higher priority to the chunks and a lower priority to the parity chunks.
Kalaf et al. (US PGPub 2018/0115617, hereafter referred to as Kalaf) teaches assigning priority to chunks that make up data. Kalaf does not teach assigning a separate priority to chunks that belong to the same object. Neither alone nor in combination do the references teach the amended limitations of the independent claims.

	Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 10/18/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132